                 Case 3:14-cv-05093-BHS Document 202 Filed 08/10/20 Page 1 of 4


 1

 2                                                                           Honorable Benjamin H. Settle

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 9                                              AT TACOMA
10
     ORTOLI ROSENSTADT, LLP.,
11
                                             Petitioner,      NO. 3:14-cv-05093-BHS
12
               v.
13                                                            ORDER UPON STIPULATION
                                                              INCLUDING DISBURSEMENTS
     JEAN PIERRE REY and ILZE SILARASA,
14
                                                              CLERK’S ACTION REQUIRED
                                         Respondents.
15

16

17
               THIS MATTER having come before the Court upon Stipulation of the Parties, following
18
     motion of Petitioner Ortoli Rosenstadt, LLP (“Petitioner”), and the Court having reviewed the
19
     records and files in this matter, including the two Arbitration Awards issued by the Hon. Paris
20
     Kallas, and finding good cause therefor,
21
               IT IS HEREBY ORDERED as follows:
22
               A.        Pursuant to the two Awards, Petitioner is entitled to the sum of $1,661,337.71 in
23
     damages.
24

25   ORDER UPON STIPULATION
     Rey, et un. v. Rey, et al. - 1                                                         MDK LAW
                                                                               777 108th Avenue Northeast, Suite 2000
                                                                                    Bellevue, Washington 98004
                                                                                          (425) 455-9610
                 Case 3:14-cv-05093-BHS Document 202 Filed 08/10/20 Page 2 of 4


 1             B.        Petitioner and Respondents have agreed to reduce the above amount by

 2   $50,702.00. Thus, the total amount to which Petitioner is entitled is $1,610,635.71.

 3             C.         Petitioner is holding the sum of $80,101.32 in its firm escrow account, being the

 4   balance remaining of an amount of $180,000.00 deposited with Petitioner on January 14, 2020

 5   from funds in the Court Registry, for the purpose of paying common expenses of Petitioner and

 6   Respondents in connection with this litigation.

 7             D.        Ortoli Rosenstadt LLP is authorized to disburse to itself the sum of $80,101.32

 8   currently held in its Client Trust Account as part of this award.

 9             E.        Taking the above into account, the net sum of $1,530,534.39 shall be disbursed

10   from funds in the Court Registry in this matter, as follows:

11                        1. The clerk is authorized and directed to draw a check on the funds deposited on

12                            the registry of this Court in the principal amount of $1,436,919.56 plus all

13                            accrued interest, minus any statutory users fees, payable to the law firm of

14                            Ortoli Rosenstadt, LLP, and mail or deliver the check to said firm at 366

15                            Madison Avenue, 3rd floor, New York, NY 10017; and

16                        2. The clerk is authorized and directed to draw a check on the funds deposited on

17                            the registry of this Court in the principal amount of $93,614.83 plus all

18                            accrued interest, minus any statutory users fees, payable to the law firm of

19                            Mark Douglas Kimball P.S., dba MDK Law, and mail or deliver the check to

20                            said firm at 777 108th Avenue Northeast, Suite 2000, Bellevue, Washington

21                            98004.

22

23

24

25   ORDER UPON STIPULATION
     Rey, et un. v. Rey, et al. - 2                                                           MDK LAW
                                                                                 777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
                                                                                            (425) 455-9610
                 Case 3:14-cv-05093-BHS Document 202 Filed 08/10/20 Page 3 of 4


 1             F.        Pursuant to the agreement of the parties, all of the watches at issue in this case

 2   and identified in the initial Arbitration Award currently in the possession of Respondent’s

 3   counsel, Mike Hunsinger, may be retained by Respondents;

 4             G.        Following the disbursements identified above; all claims of Ortoli Rosenstadt and

 5   the awards set forth in the two Arbitration Awards referred to above shall be deemed satisfied,

 6   and the withdrawal of the law firm of MDK Law, including counsel Mark D. Kimball and

 7   Dennis Kasimov shall be deemed effected and approved by the Court.

 8             H.        The balance of the funds in the Court registry shall remain in the registry until

 9   further order by the Court.

10

11             DONE IN OPEN COURT this 10th day of August, 2020.

12

13

14

15

16
                                                                A
                                                                BENJAMIN H. SETTLE
                                                                United States District Judge
17

18

19   Approved for Entry:

20   MDK Law, By:

21
     /s/ Mark Douglas Kimball
22   ________________________________
     Mark D. Kimball WSBA # 13146
23   Dennis R. Kasimov WSBA #51303

24

25   ORDER UPON STIPULATION
     Rey, et un. v. Rey, et al. - 3                                                           MDK LAW
                                                                                 777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
                                                                                            (425) 455-9610
                 Case 3:14-cv-05093-BHS Document 202 Filed 08/10/20 Page 4 of 4


 1   Approved Entry:

 2
     /s/ Mike D. Hunsinger (per email authorization)
 3   _________________________________
     Mike Hunsinger WSBA # 7662
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   ORDER UPON STIPULATION
     Rey, et un. v. Rey, et al. - 4                                         MDK LAW
                                                               777 108th Avenue Northeast, Suite 2000
                                                                    Bellevue, Washington 98004
                                                                          (425) 455-9610
